PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/433,722
Filing Date: 6 Jun 2019
Appellant(s): Pervan, Darko



__________________
Travis Boone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 22, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 2-6 and 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US Patent Application No. 2010/0092731, referred to hereinafter as “Pervan ‘731”) in view of Pervan et al. (WO 2009/124704, referred to hereinafter as “Pervan ‘704”).
Regarding claim 2, Pervan ‘731 teaches a floor panel (page 2, paragraph [0022]) comprising a core (page 2, paragraph [0025]), a balancing layer on a rear side of said core (page 4, paragraphs [0063], [0068]), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 2, paragraph [0025], page 4, paragraph [0063]), a protective transparent paper (page 4, paragraph [0063]), a first powder based sublayer arranged under the decorative paper (page 2, paragraph [0025], page 3, paragraph [0046], page 5, paragraphs [0072], [0074], page 6, paragraph [0081]), wherein the first sublayer comprises fibers having an average length which is 
Pervan ‘731 fails to teach a second powder-based sublayer arranged between the decorative paper and the protective transparent paper.  However, Pervan ‘704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).
Regarding claim 3, Pervan ‘731 fails to teach wherein the second sublayer comprises fibers having an average length which is smaller than the average length of the fibers in the decorative and protective transparent papers.  However, Pervan ‘704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5), wherein the second sublayer comprises fibers having an average length which is smaller than the 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).Regarding claim 4, Pervan ‘731 teaches wherein the fibers in the first sublayer have an average length of about less than 1 mm (page 3, paragraph [0046]).
Regarding claim 5, Pervan ‘731 teaches wherein the balancing layer is a powder-based balancing layer comprising wood fibers (page 4, paragraph [0068]).
Regarding claim 6, Pervan ‘731 fails to teach wherein the decorative paper is impregnated with resins from the second powder-based sublayer.  However, Pervan ‘704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5), wherein the decorative paper is impregnated with resins from the second powder-based sublayer (page 9, lines 15-25, page 12, lines 10-15).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide 
Regarding claim 8, Pervan ‘731 fails to teach wherein the second powder-based sublayer comprises a thermosetting resin and wear-resistant particles.  However, Pervan ’704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5), wherein the second powder-based sublayer comprises a thermosetting resin and wear-resistant particles (page 9, lines 20-31).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).
Regarding claim 9, Pervan ‘731 fails to teach wherein the second powder-based sublayer comprises a melamine formaldehyde resin and aluminum oxide particles.  However, Pervan ’704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).
Regarding claims 10 and 11, Pervan ‘731 fails to teach wherein the second powder-based sublayer comprises bleached transparent wood fibers.  However, Pervan ’704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5), wherein the second powder-based sublayer comprises bleached transparent wood fibers, wherein the wood fibers are provided in powder form (page 9, lines 3-5, 20-31).  
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).

Regarding claim 13, Pervan ‘731 teaches wherein a digital print is applied on the decorative paper (page 4, paragraph [0063]).
Regarding claim 14, Pervan ‘731 teaches wherein the core is a wood fiber-based core (page 2, paragraph [0025]). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US Patent Application No. 2010/0092731, referred to hereinafter as Pervan ‘731) in view of Pervan et al. (WO 2009/124704, referred to hereinafter as Pervan ‘704), in further view of Chen et al. (US Patent Application No. 2009/0031662, referred to hereinafter as “Chen”).
Pervan ‘731 and Pervan ‘704 are relied upon as disclosed above.
Regarding claim 7, Pervan ‘731 fails to teach wherein the protective transparent paper has a weight of 20-30 g/m2.  However, Chen et al. teach a floor covering (page 1, paragraph [0006]) comprising a transparent paper having a weight of 20 to 60 g/m2 which reads on Appellant’s claimed range of 20-30 g/m2 (page 6, paragraph [0077]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to modify the transparent paper weight of Pervan ‘731 to that of Chen et al. in order to provide wear and high abrasion to the flooring (Chen et al., page 6, paragraph [0077]).

(2) Response to Argument
The art rejections based on the teachings of Pervan ‘731, Pervan ‘704 and Chen have been maintained for the following reasons.  Appellant argues that the Office has relied upon two identical disclosures to support its obviousness rejections and what the Office admits is missing in in Pervan ‘731 is necessarily missing from Pervan ‘704.  It is the Examiner’s position that while Pervan ‘731 and Pervan ‘704 have similar disclosures, the references are not the same invention.  Pervan ‘704 remedies the deficiency of Pervan ‘731.  Pervan ‘731 fails to teach a second powder-based sublayer arranged between the decorative paper and the protective transparent paper.  However, Pervan ‘704 teaches a floor panel (page 1, lines 1-5) comprising a core (page 5, lines 25-30), a balancing layer on a rear side of said core (page 12, lines 5-15), a surface layer on a front side of said core, said surface layer comprising a decorative paper (page 5, lines 25-30, page 7, lines 20-25), a protective transparent paper (page 12, lines 5-15) and a second powder based sublayer (page 5, lines 25-30, page 9, lines 1-5).  One would look to use the second powder based sublayer of Pervan ‘704 between the decorative paper and protective transparent paper of Pervan ‘731 in order to provide improved and easier forming with lower pressing force and improved surface quality (Pervan ‘704, page 5, lines 15-26).  Further, Pervan ‘731 teaches in paragraph [0089] that several sub layers could be used in the panel.  Thus, Pervan ‘731 opens to including a second sublayer.  Pervan ‘704 teaches the second sublayer that Pervan ‘731 opens to including in the floor panel.
Appellant argues that the sections relied upon in Pervan ‘704 by the Office for the claimed second sublayer fail to disclose, suggest or teach that a second sublayer may 
Appellant argues that the material relied upon by the Office in Pervan ‘704 is identical to the material disclosed in par. [0025] of Pervan ‘731.  It is the Examiner’s position that Appellant claims that the first sublayer comprises fibers having an average length which is smaller than the average length of the fibers in the decorative and protective transparent papers.  Appellant claims that the second sublayer is identical to the first sublayer.  Claim 3 recites “wherein the second sublayer comprises fibers having an average length which is smaller than the average length of the fibers in the decorative and protective layers.”  The first sublayer and the second sublayer are identical in the claimed invention.  Therefore, the sublayers used in the rejection are identical.
Appellant argues that the claimed panel possesses a second sublayer between a protective transparent paper and a decorative paper.  The Office has relied upon the upper wear layer of Pervan ‘704 to capture the claimed protective transparent paper and there is no disclosure in Pervan ‘704 of a sublayer being placed in between the 
Appellant disagrees with the Office’s rationale that Pervan ‘731 teaches those skilled in the art to apply a second sublayer between a decorative paper and a protective transparent paper.  Appellant argues that Pervan ‘731 teaches those skilled in the art that different types of sublayers can be used in place of the sublayer, not that additional sublayers can be applied.  However, the Examiner still maintains that Pervan ‘731 teaches several sub layers in paragraph [0089].  Pervan ‘731 teaches that a panel has a core and a sub layer.  Several sub layers with different properties regarding density, moisture, sound, flexibility etc. could be used (page 6, paragraph [0089]).  The several sub layers disclosed by Pervan ‘731 opens to including a second sublayer between a decorative paper and a protective transparent paper.  Pervan ‘704 teaches the second sublayer as discussed above.
Appellant argues that there is no guidance in the above passage that would lead those skilled in the art to place a sublayer between a decorative paper and a protective transparent paper.  The Examiner respectfully disagrees.  One would look to use the second powder based sublayer of Pervan ‘704 between the decorative paper and 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Chinessa T. Golden/Primary Examiner, Art Unit 1788     
2/17/2022
                                                                                                                                                                                                   Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.